         Case 1:19-cv-06388-RA Document 14 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEROME W. DEWALD,

                               Plaintiff,
                                                                   19-CV-6388 (RA)
                   -against-
                                                                        ORDER
BLACK TUSK GLOBAL, LLC; BROAD
PINE CAPITAL, LLC; STEPHEN INGLIS,

                               Defendants.

RONNIE ABRAMS, United States District Judge:

      Plaintiff shall file a letter on the status of service in this case no later than May 11, 2020.

      The Clerk of Court is respectfully directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:   April 27, 2020
         New York, New York

                                                              RONNIE ABRAMS
                                                           United States District Judge
